FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MAURICIO GABRIEL BUENO DE                        No. 07-74373
 MIRANDA,
                                                  Agency No. A098-807-287
               Petitioner,

   v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Mauricio Gabriel Bueno de Miranda, a native and citizen of Brazil, petitions

for review of the Board of Immigration Appeals’ order dismissing his appeal from

an immigration judge’s order denying his application for adjustment of status. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo questions of

law. Mielewczyk v. Holder, 575 F.3d 992, 994 (9th Cir. 2009). We deny the

petition for review.

       Bueno de Miranda’s conviction for violating Cal. Health & Safety Code

§ 11352(a) renders him removable as charged under 8 U.S.C. § 1227(a)(2)(B)(i)

and ineligible for adjustment of status as an inadmissible alien under 8 U.S.C.

§ 1182(a)(2)(A)(i)(II). See Mielewczyk, 575 F.3d at 995-98.

       PETITION FOR REVIEW DENIED.




TL/Research                               2                                   07-74373